IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BEAR STERNS ASSET BACKED                   : No. 117 WAL 2019
SECURITIES I TRUST 2006-IM1, ASSET         :
BACKED CERTIFICATES, SERIES 2006-          :
IM1, U.S. BANK NATIONAL                    : Petition for Allowance of Appeal from
ASSOCIATION, AS TRUSTEE,                   : the Order of the Superior Court
                                           :
                   Respondents             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOSEPH C. LIKENS AND PATRICIA L.           :
LIKENS,                                    :
                                           :
                   Petitioners             :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.